Title: From John Adams to Benjamin Stoddert, 30 October 1809
From: Adams, John
To: Stoddert, Benjamin


Dear Stoddert
 Quincy October 30. 1809



I have received your Letter of the 12th of this Month and read it with great attention.
your Integrity Industry and Abilities in the Conduct of the Naval Department, I have ever acknowledged and Still Acknowledge with Pleasure.
your Personal Behaviour to me in general and with very few Exceptions, was with all the Civility, Respect and even Friendship which I expected or even desired from any Head of Department or any Man.
you have pointed out an Error, and I thank you for it, in my thirteenth Letter, which Shall be corrected with out Loss of time.
I hope I Shall not be driven to the Necessity of applying the Incision Knife and the Caustic to all the Sores of my Administration I cannot therefore at present discuss in detail every Part of your Letter
I Shall only Say at Present that it is in vain to talk of the “Personal Dignity” or official Dignity of a President, while the Senate or a Party in the Senate, in Combination with the Heads of Departments, or a Majority of the Heads of Departments in Concert with officers of an Army have the Power and the Will to destroy both.
I Shall only Add that I know of no “Manner of Doing Things” which can reconcile Darkness with Light or Wrong with Right.
I am Sir, truly with much Esteem and affection your / real Frind and humble Servant

John Adams